Citation Nr: 0335507	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to disability rating in excess of 10 percent, 
status-post repeated arthroscopic surgeries with lateral 
release, left knee, based on an initial award.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1993 to January 
1997.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an December 2001 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, granting service connection for left 
knee, s/p repeated arthroscopic surgeries with lateral 
meniscus repair and distal realignment with lateral release, 
with an evaluation of 10 percent effective July 2001.  The 
veteran was notified of this decision in January 2002 and, in 
September 2002, she expressed her dissatisfaction with the 
assigned 10 percent disability evaluation.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions. 

In July 2001, the veteran filed her claim for service 
connection for the left knee disorder.  In an October 2001 
letter, the RO provided the veteran with information 
regarding VCAA as it related to service connection.  
Ultimately, service connection was granted for the left knee 
disability.  The veteran filed a timely notice of 
disagreement with the 10 percent rating assigned.  A 
statement of the case was issued in September 2002, 
containing the appropriate laws and regulations.  However, 
pursuant to VCAA, the veteran has never been notified via 
letter, by the RO, of the evidence VA would provide, and the 
evidence she needed to provide to support her claim for a 
higher rating for the left knee disability.  That is, VA has 
failed to discuss adequately the amended duty to notify with 
respect to the veteran's claim for a disability rating in 
excess of the initially assigned rating.  Specifically, VA 
failed to inform the veteran which evidence VA will seek to 
provide and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Consequently, a general letter addressing these provisions is 
not sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA failed to discuss the notice requirement, 
VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons or bases for its 
decision.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In the veteran's case, such notification to her has 
not met the standard required under the Quartuccio and 
Charles cases; therefore, this violation of due process must 
be addressed before the Board can move forward with this 
claim.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), and in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) have also addressed shortcomings of VA in its 
application of VCAA.  

Additionally, the Board observes that the most recent VA 
medical examination for evaluation of the left knee 
disability at issue was conducted in November 2001, which is 
two years old.  Since the veteran alleges that her left knee 
disability is worse than reflected in the initial evaluation 
rating, and the and the available evidence is old, VA's duty 
to assist includes providing her with a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the Board believes that the veteran should 
undergo further VA examination in order to determine the 
nature and severity of the service-connected left knee 
disability currently on appeal.  

As a reminder, the Board notes that, where the assignment of 
an initial rating award is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity of the disability from the initial 
grant of service connection to the present, particularly 
since the veteran should be scheduled to undergo another VA 
evaluation examination of the left knee.  It is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be reviewed in relation to 
its history.  See 38 C.F.R. § 4.41.  Where the question for 
consideration is propriety of the initial evaluation assigned 
to the veteran's disability, as is the question in this case, 
evaluation of the medical evidence since the grant of the 
service connection and consideration of the appropriateness 
of "staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated her for her service-connected 
left knee disability.  After securing the 
necessary release(s), the RO should 
obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3. After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo VA 
orthopedic examination to determine the 
nature and extent of the service-
connected left knee disability.  It is of 
high importance that the veteran's entire 
claims file, to include the service 
medical records, be made available to, 
and be received by, the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed and x-rays taken.  All medical 
findings are to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and X-rays taken of 
the veteran's left knee.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
instability, locking, pain on motion, 
weakness, and excess fatigability of the 
left knee.  Additionally, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
After considering all the symptoms 
attributable to the service-connected 
left knee disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's disability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2002).

